Citation Nr: 1509513	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an infection of the right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a timely notice of disagreement in March 2009, and the RO issued a statement of the case (SOC) in November 2009.  The Veteran subsequently filed a statement that was accepted as the substantive appeal, in January 2010.  The RO issued a Supplemental SOC in April 2010 and again in October 2012.  

In addition to the physical claims file, there is also a paperless claims file (Veterans Benefits Management System and Virtual VA) associated with the Veteran's claim.  A review of the documents in such file reveals that the files are duplicative or not relevant to the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of service connection for residuals of an infection of the right hand.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran's service treatment records indicate that the Veteran was involved in a fight in November 1970 and sustained a human bite to his right hand.  The incident was described as a line of duty and the misconduct status was undetermined.  The bite was located on his right hand and caused limitation of motion of the 4th and 5th fingers due to pain.  The examiner noted that the wound had a "moderate amount of erythema, increased warmth, swelling and tenderness and all the other physical findings of an acute inflammatory process" including draining pus and the impression was an infection of the right hand.  The Veteran was prescribed a program of hot compression, intravenous antibiotics, and intramuscular antibiotics.  The Veteran was noted to have showed gradual improvement, and by the fifth day in the hospital, the wound was "essentially dry."  The examiner noted that the Veteran had developed phlebitis in both upper arms from intravenous administration of fluids and antibiotics.  The examiner also noted a potential pruritic rash that the examiner opined may have been related to the Lincocin dose, but the rash abated almost immediately of its own course.  The Veteran was prescribed a range of motion program to increase range of motion and was placed on four weeks of limited duty before being fit for duty.  

Upon separation examination in May 1971, there were no abnormalities noted. In a memorandum dated April 1971, which provided an overview of the Veteran's visits to the medical offices during his period of active service.  The memorandum noted the Veteran's right hand infection that occurred in November 1970 but stated that the condition had since resolved and there had been no physical disability since January 1971.

In a VA treatment record from January 2007, the Veteran complained of itching, which results in blisters on his hands.  The Veteran reported the history of his in-service infection, and the clinician noted a scar.   

In May 2009, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and the Veteran reported that he has had difficulty using his right hand "for several years."  The Veteran also reported that he was diagnosed with severe carpal tunnel syndrome and that he underwent a surgery for carpal tunnel release in December 2008.  The Veteran stated that he has had some improvement in his symptoms, but stated that he still has numbness and swelling in his fingers.  The Board notes that the examiner misstated whether the Veteran's claimed residuals of an infection of the right hand has been service-connected.  The examiner went on to state in his impressions that the Veteran's right hand symptoms are related to the carpal tunnel syndrome and neuropathy and not related to his service-connected wound.  There was no rationale provided.

Given that the examiner rested his opinion on an inaccurate factual premise, that the Veteran's residuals of an in-service infection to the right hand is already service-connected, and the examiner did not provide a rationale, the Board finds that the examination is inadequate, and a new examination and opinion is required in order to clarify the nature and etiology of the Veteran's tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for a VA examination to determine whether the Veteran has any current residuals from an infection to his right hand.  The claims folder and a copy of this remand must be made available to the examiner who should note in the examination report that the claims folder was reviewed.  All appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and the results of such should be included in the examination report.  Based on a review of the claims file, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has residuals of an infection to his right hand.

The examiner should indicate in the report that the claims file was reviewed.  A complete rationale must be provided for all opinions offered.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




